Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PAT 10554438), hereinafter "Wang", in views of Cai et al. (Bayesian Networks in Fault Diagnosis), hereinafter "Cai".
Regarding Claim 1, Wang discloses:
A method for automated diagnostics of appliances (i.e. a method/system for diagnosing home devices) (Abstract, Figs. 5A-C and Column 9 Line # 2 – 17), 
the method comprising: 
collecting, respectively, by one or more processors, from a plurality of a type of network- connected appliances, a historical log of sensor data and events recorded over a timeline (i.e. the system [i.e. by one or more processors] may collect over time [i.e. over a timeline], from home devices 135 [i.e. a type of network-connected appliances; For example, kitchen appliances type, media devices type, etc.] connected to home network 137, various events and sensor data [i.e. a historical log of sensor data and events recorded], such as faults or values of certain parameters during operation) (Fig. 1, Column 3 Line # 1 – 26 and Column 5 Line # 30 - 43); 
applying, by one or more processors, expert knowledge of an interaction between one or more subsystems and components of the network-connected appliances, respectively, as supervised machine learning techniques (i.e. knowledge from domain expert, which may include information regarding which parts [i.e. subsystem and components of the network-connected appliances] are affected and which parts cause them [i.e. an interaction between one or more subsystems and components], may be encoded as concepts and relations in knowledge graph [i.e. supervised machine learning techniques]) (Abstract, Fig. 4A, Column 5 Line # 46 – 67, Column 6 Line # 1 – 46, Column 9 Line # 58 – 67 and Column 10 Line # 1 - 14); and
responsive to receiving a diagnostic query regarding a diagnosis of the type of network- connected appliance, generating, by one or more processors, a response based on the diagnosis (i.e. the system may receive a request, e.g. Why is there no display on the touch screen in the welcome interface? [i.e. a diagnostic query regarding a diagnosis of the type of network- connected appliance]; In response to the request [i.e. esponsive to receiving a diagnostic query], the system may return [i.e. generate] the query results [i.e. a response] including instances of diagnosis steps and possible causes [i.e. based on the diagnosis]) (Figs. 5A-C and Column 9 Line # 2 – 17).
However, Wang does not explicitly disclose:
generating, by one or more processors, a dynamic probabilistic graphical model of the type of network-connected appliances, 
wherein generating the dynamic probabilistic graphical further comprises: mapping, by one or more processors, data of a sensor of a plurality of sensors monitoring operational activity of the type of network-connected appliances to a variable of a plurality of variables, respectively; 
mapping, by one or more processors, an event of the type of network-connected appliances, within the timeline, to a set of variables and corresponding sensor values associated with the timeline; 
applying, by one or more processors, a structure learning algorithm to the variables and timeline corresponding to the event.
On the other hand, in the same field of endeavor, Cai teaches:
generating, by one or more processors, a dynamic probabilistic graphical model of the type of network-connected appliances (i.e. method/system may generate Bayesian network BN which is a probabilistic graphical model for a type of network connected appliances, e.g. devices of virtual private network, etc.) (Abstract, Fig. 2, 2nd – 3rd ¶s of Left Column of Page # 2228, 1st ¶ of Right Column of Page # 2228 and Table – 1), 
wherein generating the dynamic probabilistic graphical further comprises: mapping, by one or more processors, data of a sensor of a plurality of sensors monitoring operational activity of the type of network-connected appliances to a variable of a plurality of variables, respectively (i.e. sensor readings [i.e. data of a sensor of a plurality of sensors] of the sensors monitoring operations of the devices [i.e. operational activity of the type of network-connected appliances] may be mapped to a plurality of states [i.e. a variable of a plurality of variables], e.g. normal, abnormal, etc., associated with the nodes of the graph) (last ¶ of Left Column of Page # 2228, 2nd ¶ of Left Column of Page # 2229, 1st ¶ of Left Column of Page # 2230 and 1st ¶ of Left Column of Page # 2233); 
mapping, by one or more processors, an event of the type of network-connected appliances, within the timeline, to a set of variables and corresponding sensor values associated with the timeline (i.e. events associated with the devices, e.g. fault occurrences [i.e. an event of the type of network-connected appliances], within a time period, may be mapped to states [i.e. a set of variables] and readings of the sensors [i.e. corresponding sensor values] within the time period [i.e. with the timeline]; Note that model may contain many time slices over a long period and variables/events may be temporal dependent) (Fig. 1, last ¶ of Left Column of Page # 2228, 1st ¶ of Right Column of Page # 2228 and 1st ¶ of Left Column of Page # 2233); 
applying, by one or more processors, a structure learning algorithm to the variables and timeline corresponding to the event (i.e. structure learning algorithm may be applied to temporal variables and corresponding event [i.e. the variables and timeline corresponding to the event]) (Last ¶ of Left Column of Page # 2229 and 1st ¶ of Left Column of Page # 2233).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang to include features for generating, by one or more processors, a dynamic probabilistic graphical model of the type of network-connected appliances, wherein generating the dynamic probabilistic graphical further comprises: mapping, by one or more processors, data of a sensor of a plurality of sensors monitoring operational activity of the type of network-connected appliances to a variable of a plurality of variables, respectively; mapping, by one or more processors, an event of the type of network-connected appliances, within the timeline, to a set of variables and corresponding sensor values associated with the timeline; applying, by one or more processors, a structure learning algorithm to the variables and timeline corresponding to the event as taught by Cai so that fault diagnosis may be performed based on probabilistic graphical model that effectively deals with various uncertainty problems (Abstract).

Regarding Claim 2, Wang and Cai disclose, in particular Wang teaches:
providing, by one or more processors, a natural language processing (NLP) conversational user interface for diagnostic queries regarding the operational activity of the type of network-connected appliance (i.e. the user's request may be a natural language question, e.g. Why is there no display on the touch screen in the welcome interface [i.e. diagnostic queries regarding the operational activity of the type of network-connected appliance]. Module 232 extracts the relevant information from the natural language question, and compositor 234 assembles this information into a correct syntax for querying the knowledge graph 252) (Fig. 5A and Column 4 Line # 31 - 35).

Regarding Claim 3, Wang and Cai disclose, in particular Cai teaches:
wherein the plurality of the type of appliances perform a same operational activity (i.e. network appliances may be systems for semiconductor manufacturing [i.e. perform a same operational activity]) (Table – 1).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 4, Wang and Cai disclose, in particular Wang teaches:
wherein the event of the type of network-connected appliances, respectively, includes one or more selected from a group consisting of: malfunction of the appliance, a state of condition of the appliance, a condition of a component of the appliance, a condition of a subsystem of the appliance, and an estimated prediction of a malfunction at a future time (i.e. the user's request may be a natural language question, e.g. Why is there no display on the touch screen in the welcome interface [i.e. malfunction of the appliance, a state of condition of the appliance, a condition of a component of the appliance, a condition of a subsystem of the appliance]) (Fig. 5A and Column 4 Line # 31 - 35).

Regarding Claim 5, Wang and Cai disclose, in particular Cai teaches:
training, by one or more processors, the dynamic probabilistic graphical model by applying machine learning techniques to the historical log of operational activity collected from the plurality of the type of network-connected appliances (i.e. Bayesian network probabilistic graphical model is trained by applying parameter learning from historical data [i.e. historical log of operational activity collected from the plurality of the type of network-connected appliances]) (1st ¶ of Right Column of Page # 2230).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 6, Wang and Cai disclose, in particular Cai teaches:
wherein mapping of the data of a sensor of the plurality of sensors monitoring operational activity of the type of network-connected appliances to a variable of the plurality of variables, respectively, includes associating a time reference of the data of the sensor from the timeline (i.e. time dependent variables, e.g. sensor data [i.e. the data of a sensor of the plurality of sensors monitoring operational activity of the type of network-connected appliances], can be used to model temporal evolution of dynamic systems [i.e. includes associating a time reference of the data of the sensor from the timeline]) (last ¶ of Right Column of Page # 2233).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 7, Wang and Cai disclose, in particular Wang teaches:
wherein the type of network-connected appliance includes a particular manufacturer of the appliance (i.e. information regarding the home devices [i.e. the type of network-connected appliance] include manufacturer of the home devices) (Column 3 Line # 46 – 63).







Regarding Claim 14, Wang discloses:
A computer system for automated diagnostics of appliances, computer system comprising: one or more computer processors; one or more computer-readable storage media, and program instructions stored on the one or more computer-readable storage media (i.e. a system for diagnosing home devices; the system comprising one or more processors and program instructions stored in memory) (Abstract, Fig. 1, Figs. 5A-C, Column 9 Line # 2 – 17 and Column 10 Line # 29 - 63), 
the program instructions comprising:
program instructions to collect, respectively, from a plurality of a type of network- connected appliances, a historical log of sensor data and events recorded over a timeline (i.e. the system [i.e. by one or more processors] may collect over time [i.e. over a timeline], from home devices 135 [i.e. a type of network-connected appliances; For example, kitchen appliances type, media devices type, etc.] connected to home network 137, various events and sensor data [i.e. a historical log of sensor data and events recorded], such as faults or values of certain parameters during operation) (Fig. 1, Column 3 Line # 1 – 26 and Column 5 Line # 30 - 43);
program instructions to apply expert knowledge of an interaction between one or more subsystems and components of the network-connected appliances, respectively, as supervised machine learning techniques (i.e. knowledge from domain expert, which may include information regarding which parts [i.e. subsystem and components of the network-connected appliances] are affected and which parts cause them [i.e. an interaction between one or more subsystems and components], may be encoded as concepts and relations in knowledge graph [i.e. supervised machine learning techniques]) (Abstract, Fig. 4A, Column 5 Line # 46 – 67, Column 6 Line # 1 – 46, Column 9 Line # 58 – 67 and Column 10 Line # 1 - 14)
responsive to receiving a diagnostic query regarding a diagnosis of the type of network- connected appliance, program instructions to generate a response based on the diagnosis (i.e. the system may receive a request, e.g. Why is there no display on the touch screen in the welcome interface? [i.e. a diagnostic query regarding a diagnosis of the type of network- connected appliance]; In response to the request [i.e. esponsive to receiving a diagnostic query], the system may return [i.e. generate] the query results [i.e. a response] including instances of diagnosis steps and possible causes [i.e. based on the diagnosis]) (Figs. 5A-C and Column 9 Line # 2 – 17).
However, Wang does not explicitly disclose:
program instructions to generate a dynamic probabilistic graphical model of the type of network-connected appliances, which includes: program instructions to map data of a sensor of a plurality of sensors monitoring operational activity of the type of network-connected appliances to a variable of a plurality of variables, respectively; program instructions to map an event of the type of network-connected appliances, within the timeline, to a set of variables and corresponding sensor values associated with the timeline; program instructions to apply a structure learning algorithm to the variables and timeline corresponding to the event.
On the other hand, in the same field of endeavor, Cai teaches:
program instructions to generate a dynamic probabilistic graphical model of the type of network-connected appliances (i.e. method/system may generate Bayesian network BN which is a probabilistic graphical model for a type of network connected appliances, e.g. devices of virtual private network, etc.) (Abstract, Fig. 2, 2nd – 3rd ¶s of Left Column of Page # 2228, 1st ¶ of Right Column of Page # 2228 and Table – 1), 
program instructions to map data of a sensor of a plurality of sensors monitoring operational activity of the type of network-connected appliances to a variable of a plurality of variables, respectively (i.e. sensor readings [i.e. data of a sensor of a plurality of sensors] of the sensors monitoring operations of the devices [i.e. operational activity of the type of network-connected appliances] may be mapped to a plurality of states [i.e. a variable of a plurality of variables], e.g. normal, abnormal, etc., associated with the nodes of the graph) (last ¶ of Left Column of Page # 2228, 2nd ¶ of Left Column of Page # 2229, 1st ¶ of Left Column of Page # 2230 and 1st ¶ of Left Column of Page # 2233); 
program instructions to map an event of the type of network-connected appliances, within the timeline, to a set of variables and corresponding sensor values associated with the timeline (i.e. events associated with the devices, e.g. fault occurrences [i.e. an event of the type of network-connected appliances], within a time period, may be mapped to states [i.e. a set of variables] and readings of the sensors [i.e. corresponding sensor values] within the time period [i.e. with the timeline]; Note that model may contain many time slices over a long period and variables/events may be temporal dependent) (Fig. 1, last ¶ of Left Column of Page # 2228, 1st ¶ of Right Column of Page # 2228 and 1st ¶ of Left Column of Page # 2233); and
program instructions to apply a structure learning algorithm to the variables and timeline corresponding to the event (i.e. structure learning algorithm may be applied to temporal variables and corresponding event [i.e. the variables and timeline corresponding to the event]) (Last ¶ of Left Column of Page # 2229 and 1st ¶ of Left Column of Page # 2233).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang to include program instructions to generate a dynamic probabilistic graphical model of the type of network-connected appliances, which includes: program instructions to map data of a sensor of a plurality of sensors monitoring operational activity of the type of network-connected appliances to a variable of a plurality of variables, respectively; program instructions to map an event of the type of network-connected appliances, within the timeline, to a set of variables and corresponding sensor values associated with the timeline; program instructions to apply a structure learning algorithm to the variables and timeline corresponding to the event as taught by Cai so that fault diagnosis may be performed based on probabilistic graphical model that effectively deals with various uncertainty problems (Abstract).

Regarding Claim 15, Wang and Cai disclose, in particular Wang teaches:
program instructions to provide a natural language processing (NLP) conversational user interface for diagnostic queries regarding the operational activity of the appliance (i.e. the user's request may be a natural language question, e.g. Why is there no display on the touch screen in the welcome interface [i.e. diagnostic queries regarding the operational activity of the type of network-connected appliance]. Module 232 extracts the relevant information from the natural language question, and compositor 234 assembles this information into a correct syntax for querying the knowledge graph 252) (Fig. 5A and Column 4 Line # 31 - 35).

Regarding Claim 16, Wang and Cai disclose, in particular Cai teaches:
wherein the plurality of the type of appliances perform a same operational activity (i.e. network appliances may be systems for semiconductor manufacturing [i.e. perform a same operational activity]) (Table – 1).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.

Regarding Claim 17, Wang and Cai disclose, in particular Wang teaches:
wherein the event of the type of network-connected appliances, respectively, includes one or more selected from a group consisting of: malfunction of the appliance, a state of condition of the appliance, a condition of a component of the appliance, a condition of a subsystem of the appliance, and an estimated prediction of a malfunction at a future time (i.e. the user's request may be a natural language question, e.g. Why is there no display on the touch screen in the welcome interface [i.e. malfunction of the appliance, a state of condition of the appliance, a condition of a component of the appliance, a condition of a subsystem of the appliance]) (Fig. 5A and Column 4 Line # 31 - 35).



Regarding Claim 18, Wang and Cai disclose, in particular Cai teaches:
program instructions to train the dynamic probabilistic graphical model by applying machine learning techniques to the historical log of operational activity collected from the plurality of the type of network-connected appliances (i.e. Bayesian network probabilistic graphical model is trained by applying parameter learning from historical data [i.e. historical log of operational activity collected from the plurality of the type of network-connected appliances]) (1st ¶ of Right Column of Page # 2230).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.


Regarding Claim 19, Wang and Cai disclose, in particular Cai teaches:
wherein the program instructions to map the data of a sensor of the plurality of sensors monitoring the operational activity of the type of network- connected appliances to a variable of the plurality of variables, respectively, includes associating a time reference of the data of the sensor from the timeline (i.e. time dependent variables, e.g. sensor data [i.e. the data of a sensor of the plurality of sensors monitoring operational activity of the type of network-connected appliances], can be used to model temporal evolution of dynamic systems [i.e. includes associating a time reference of the data of the sensor from the timeline]) (last ¶ of Right Column of Page # 2233).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.

Regarding Claim 20, Wang and Cai disclose, in particular Wang teaches:
wherein the type of network-connected appliance includes a particular manufacturer of the appliance (i.e. information regarding the home devices [i.e. the type of network-connected appliance] include manufacturer of the home devices) (Column 3 Line # 46 – 63).


Allowable Subject Matter
Claims 8-13 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451